HaMiltoN, Judge,
delivered tbe following opinion:
Tbe facts in tbe case at bar and not disputed upon tbe bearing are that there was a permit for 1920 granted to tbe Porto Rico Drug Company and that on October 27 th of that year, after notice, there was a bearing before tbe director and the director canceled tbe permit of tbe Porto Rico Drug Company to sell alcohol for tbe year 1920. An appeal or petition for re*216view was taken to tbis court. Upon tbe bearing of that appeal or review, tbe prohibition director, or rather the United States attorney, moves that tbe appeal be dismissed because tbe permit h'as alreády expired, that is to say, automatically ’’expired December 31st, and tbe appeal now under consideration was not taken until January 18tk, 1921, after such expiration. Therefore tbe argument is that tbis court will not go on and bear the matter because it is a moot question. Tbe court naturally could not reinstate tbe Porto Pico Drug Company now in 1921 so as to enjoy any privileges that were limited to 1920. That being tbe case, tbe court has to come to some decision.'
It is unquestionably true that a court will not do a vain thing. It will not issue an order to reinstate a permit when the permit has already expired. As tbe appeal was filed in January, tho matter would seem to be, so far as tbe permit is concerned, a moot question, and. courts are organized to decide live questions, questions which will produce some result one way or the other, and not to decide mere principles. That is tbe basis of the Anglo-American jurisprudence. ■
Tbe question is in tbis case, What could or should tbe Porto Rico Drug Company have done ? Assume for tho sake of argument, — I do not know tbe facts at all, — assume for tbe sake of argument, that tbe prohibition director came to a wrong decision, in other words, that tbe Porto Rico Drug Company has suffered injury from the action of tbis official. Supposing that was so, what could it have done ? It could, of course, have appealed right then and there and very likely I would have reached a decision during tbe life of the permit. That would have been one course. I3ut tbis case goes a little beyond that. It does not'occur.-to me that tbis is exactly a’moot question:
*217The decision of the prohibition director, in effect, — T do not know the words, hut reading the statute into his decision, his decision on October 27th, 1920, must have been this. This permit is canceled, and no other will be granted for a year to come, blow, whether in words or not, .that was what was decided. What remedy, — suppose the director was wrong (we will assume that just for argument), suppose that was so, what is the remedy of the applicant ? Perhaps to get at the principle it is necessary to go a little further. It sometimes happens that an official, intentionally or otherwise, — it is immaterial what the motive, — goes beyond the scope of his authority or decides a case improperly: That is bound to happen. Suppose that on the 30th day of December the prohibition director had this hearing and made this order. The effect, the result so far as the Porto Pico Drug Company is concerned would be very small in regard to 1920. The cancelation if it followed would have affected one day’s business, that is all. Now, that would be the same as a holiday or any other dies non, but the future result to the Porto Pico Drug Company would run clear until December 30, 1921, so it seems to me that I cannot say that this is a moot cpiestion. I cannot restore, to be sure, a part of the wrong, assuming that a wrong had been done, but there must be some remedy by which the other part and the main part of the case, I suppose, can be rectified.
The principle of law,-Common Law, is that there is no wrong, no legal wrong, without a remedy. Now, what remedy could there be in the case ? In this case, is this court to sit here and say that it can do nothing, that by what conceivably could bo the caprice of an official on the last day of the year he can- de-' privo an American citizen of the right to do business, of what' *218may be a very large part of its business ? blow, is that possible ? Is this court so powerless as that ? Has the United States created something that on its legislative side cannot be controlled in its dealings with citizens by the Federal court? What remedy would there be except the one that is now sought ? Mandamus has been suggested. I do not think that mandamus would lio, — that is to say, suppose mandamus is applied for to this court for the prohibition director to issue a license for 1921. He would reply, he ought to reply, here is a judgment canceling the license, the permit for one year, for 1920, and under operation of law I cannot go any further; I cannot issue it for the next year. This court could not set aside that provision of the law, and this court, should not collaterally go into the question of whether he was right or wrong. If I could not directly review it, I could not do it indirectly. So it would seem that mandamus would not lie. In that case, what -would lie ? What would be the remedy ? I am clear that there must be a remedy. It will not be left, under the American system of government, for one man to say whether another man shall or not, in a proper case, carry on his business for a year to come. That is totally un-American and certainly is not going to have the sanction of this court. If I do go on, of course it involves a curious result. It would.make me remedy, — supposing that I agree with the petition, — remedy a part of the wrong, if not written out still a most important part of the order, and yet not be able to remedy the less important part. But it seems to me stating this answers the objection. If I am able to remedy the greater wrong, why consider the smaller wrong ? That smaller wrong no longer exists and it does not make any difference whether I am able to .remedy it or not. The more important part still remains and *219if I can remedy that, if I am able to remedy it, it is my duty to do it. I can imagine a number of cases that would be analogous. Supposing there are several parties to a case and one of them dies, no order might run against him or his representatives in the particular matter. Still, if I have got enough before me to do substantial justice, I would proceed with the substantial part.
On the whole it seems to me that I should deny this motion and go on with the hearing. Of course, I do not mean by what I have said that it has any bearing as to the main case. I do not know whether the director has done right or done wrong. The motion will be denied.
It is so ordered.